internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05 - plr-107789-02 date date legend partners partnership sub 1a sub 2a seller purchaser plr-107789-02 target target target 2a target 2b company official outside tax professional outside tax professional date a date c date d date x date y dear this is in response to a letter dated date submitted on behalf of partnership requesting a second extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election partnership the united_states_shareholder of purchaser the foreign purchasing_corporation previously requested an extension of time to file a sec_338 election under sec_338 of the internal_revenue_code and sec_1_338-1 and g of the income_tax regulations with respect to purchaser’s acquisition of the stock of target plr-107789-02 2a and target 2b sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to the regulations as in effect on date a plr-123951-01 plr-200152029 was issued granting partnership an extension until days from date the date of the letter to file the election outside tax professional who was responsible for filing the election misread the due_date as a result the extended filing deadline passed without partnership having made the election partnership is a domestic limited_liability_company partnership owns all of sub 1a which owns all of sub 2a which owns all of purchaser sub 1a and sub 2a are foreign entities on date x partnership made an election under sec_301_7701-3 by filing form_8832 entity classification election to disregard sub 1a and sub 2a as separate entities for united_states tax purposes effective on date y which is before the below described acquisition the acquisition other than the disregarded_entity elections made for sub 1a and sub 2a and the intended disregarded_entity election for target 2b no other disregarded_entity elections have been made or will be made for any acquired target or their subsidiaries effective as of the date of the acquisition purchaser is a foreign_corporation prior to the acquisition purchaser was a controlled_foreign_corporation within the meaning of sec_957 a cfc and was not required under sec_1_6012-2 to file a u s income_tax return prior to the acquisition target and target were both wholly owned subsidiaries of seller seller target and target are foreign_corporations target has two subsidiaries target 2a and target 2b target also owns various other foreign subsidiaries not subject_to this ruling_request prior to the acquisition seller target and target did not file u s income_tax returns and they were not subject_to u s income_taxation further neither target target target 2a nor target 2b was a cfc a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date a pursuant to a stock purchase agreement dated date a purchaser acquired all of seller’s stock of target and target for cash and the assumption of target 1's and target 2's liabilities in fully taxable transactions it is represented that purchaser's acquisition of the stock of target and target each qualified as a qualified_stock_purchase as defined in sec_338 the period of limitations on assessment under sec_6501 has not expired for purchaser’s target 1's target 2's target 2a’s or target 2b’s taxable_year s in which the acquisition occurred the taxable years in which the elections should have been filed or any taxable_year s that would have been affected by the elections had they been timely filed plr-107789-02 sec_338 elections for target and target were timely filed the elections for target 2a and target 2b wholly owned subsidiaries of target were due on date c however for various reasons the elections for target 2a and target 2b were not timely filed on date d which is after the due_date for the elections company official and outside tax professional discovered that the elections for target 2a and target 2b had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase sec_1_338-1 provides that united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing corporation’s taxable_year that includes the acquisition_date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 generally defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections is fixed by regulation ie sec_1 d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for partnership to file the elections provided partnership plr-107789-02 shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 through are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by partnership company official outside tax professional and outside tax professional explain the circumstances that resulted in the failure_to_file the elections for target 2a and target 2b the information establishes that the request for relief was filed before the failure to make the elections was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301 b i based on the facts and information submitted including the representations made we conclude that partnership has shown that it acted reasonably and in good_faith in failing to make the elections the requirements of sec_301_9100-1 through have been satisfied and that granting relief will not prejudice the interests of the government accordingly and provided that the sec_338 election made for target is valid an extension of time is granted under sec_301_9100-1 until days from the date on this letter for partnership to file the elections with respect to the acquisition of the stock of target 2a and target 2b as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the elections and the taxpayers' partnership’s partners purchaser target target 2a and target 2b’s tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made with respect to target 2a and target 2b taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 partnership should file the elections in accordance with sec_1_338-1 and g ie a new election on form_8023 must be executed on or after the date on this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form partnership purchaser target target 2a and target 2b as applicable must report the transaction as a sec_338 transaction on their returns if they have not already filed accordingly and they must attach to such returns or amend the applicable returns if they have already filed accordingly by attaching a copy of the election form and a copy of this letter plr-107789-02 we express no opinion regarding whether the acquisition of the stock of target or the deemed acquisition of the stock of target 2a and target 2b qualify as qualified_stock purchases under sec_338 or any other tax consequences arising from the elections in addition we express no opinion as to the tax treatment or consequences of filing the elections late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer and its employees however the director should verify all essential facts moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the elections any penalties and interest that would otherwise be applicable shall still apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
